Citation Nr: 0217349	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether accrued benefits are payable for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978, to July 1, 1998.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to August 
1945.  The record reflects that he died on July [redacted], 1998.  
The appellant in this matter is the veteran's spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a November 1998 
decision of the Department of Veterans Affairs Regional 
Office (RO) in Oakland, California.  In a March 23, 2001, 
decision, the Board found that accrued benefits were not 
payable to the appellant.  On August 31, 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded it for additional 
development pursuant to the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 114 Stat. 2096 
(Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 
38 C.F.R. §§ 3.102, 3.159.  The Board issued a new decision 
on February 20, 2002, again finding that accrued benefits 
were not duly payable to the appellant.  On June 25, 2002, 
the Court vacated and remanded the Board's decision for lack 
of adequate reasons and bases in support of the decision.  


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  In a signed and notarized September 1945 VA Form 526 
Application for Pension or Compensation For Disability 
Resulting From Service in the Active Military or Naval 
Forces of the United States, the veteran stated that he was 
married to the appellant in Reno, Nevada, on November 13, 
1942, and that this was the first marriage for both.
3.  On an October 1945 VA Form 553 Decision of Questions of 
Fact and Law, an RO representative listed the appellant as 
the veteran's wife.

4.  In a February 1947 rating decision, the RO increased the 
veteran's service-connected disability compensation to a 30 
percent rating, effective April 1, 1946.

5.  In December 1978, the RO mailed VA Form 21-8820K to the 
veteran, which noted a change in law that afforded 
additional benefits to disabled veterans on behalf of 
eligible dependents, provided that the veterans were at 
least 30 percent service-connected, and that all necessary 
dependent information was of record.  

6.  On January 3, 1979, the RO received the VA Form 21-8820K 
from the veteran as his application for increased 
compensation based upon his dependents, indicating on the 
form that he was still married, that he and his spouse had 
both been married only once, and that the marriage was 
performed by a clergyman or other authorized public 
official.  The form also contained information about a 
dependent child, and included a copy of a birth certificate 
listing the veteran and the appellant as the child's 
parents.

7.  In a letter dated January 9, 1979, the RO notified the 
veteran that he did not provide complete information on the 
VA Form 21-8820K concerning the name of his spouse, or the 
date and place of the marriage.  The veteran did not respond 
to this communication.

8.  In February 1979, the RO mailed VA Form 21-8332a-2 to 
the veteran, informing him that his disability compensation 
benefits had been increased based upon the addition of his 
dependent child.  

9.  The RO never issued a decision as to the veteran's 
January 1979 claim for increased compensation based upon his 
dependent spouse. 
10.  As indicated on his death certificate, the veteran died 
on July [redacted], 1998.

11.  In August 1998, the appellant submitted a certified 
copy of a marriage certificate, verifying a marriage 
ceremony performed between the appellant and the veteran on 
November 13, 1942. 

12.  After the death of the veteran, the appellant timely 
filed an application for accrued benefits in September 1998. 


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits not 
paid to the veteran for his spouse from October 1, 1978, to 
July 1, 1998, have been approximated.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.4, 3.102, 3.104, 3.159, 3.204, 3.205, 3.213, 3.1000 
(2002); 38 C.F.R. § 3.205 (1978). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met any 
necessary duties required under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see 
also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the RO met 
its duties to notify in this case.  The appellant was 
provided adequate notice as to the evidence necessary to 
substantiate her claim, as well as the applicable laws and 
regulations, as indicated in the November 1998 rating 
decision and the February 2000 statement of the case.  The 
RO also attempted to inform the appellant of which evidence 
she was to provide to VA and which evidence the RO would 
attempt to obtain on her behalf, as noted in correspondence 
dated in August 1998.  Further, the Board notes that while 
the prior March 2001 and February 2002 Board decisions in 
this matter were later vacated by the Court, they remain a 
part of the record and serve as notice to the appellant of 
the relevant legal requirements for her claim.

The Board also finds that the RO met its duty to assist 
under the VCAA by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains all information submitted by the 
appellant in support of her claim, as well as relevant 
documentation previously submitted by the veteran.  The 
appellant was also given the opportunity for a hearing, 
which she declined in April 2000.  Moreover, the Board 
observes that as basic entitlement to accrued benefits is 
determined based upon the evidence of record at the time of 
the veteran's death, no useful purpose would be served by 
conducting additional development prior to rendering a 
decision in this matter.  

The main issue in this case is whether the veteran, prior to 
his death, had supplied the legally requisite proof of 
marriage in order to obtain additional compensation on 
behalf of his dependent spouse.  Effective October 1, 1978, 
Section 102(b) of Pub. L. No. 95-479 amended 38 U.S.C. § 315 
(now 38 U.S.C.A. § 1115) by substituting "30 per centum" for 
"50 per centum" as the disability rating level at which 
additional compensation would be payable for dependents of a 
veteran having service-connected disabilities.  See 
38 C.F.R. § 3.4(b)(2).  The RO sent notice of this change in 
law to the veteran, who had been service-connected at 30 
percent effective April 1, 1946, in a December 1978 mailing 
of VA Form 21-8820K.  He responded by filling out the form 
and returning it to the RO in January 1979.

Under 38 U.S.C.A. § 5121, accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 
38 C.F.R. § 3.1000(c).

Construing together the provisions of 38 U.S.C.A. §§ 5101(a) 
and 5121, the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) concluded that for a surviving 
spouse to be entitled to accrued benefits, "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing 
rating or decision."  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  In Jones, the Federal Circuit noted that 
this conclusion comported with the decision in Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Id. at 1300.

The Board has thoroughly reviewed the evidence of record, 
and finds that the veteran's return to the RO of its 
December 1978 VA Form 21-8820K essentially amounted to a 
claim for increased compensation on account of his spouse 
and child.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Further, although the RO mailed a February 1979 
letter to the veteran concerning the award of additional 
benefits based upon his dependent child, it never issued a 
final decision as to his claim for additional benefits based 
upon his spouse.  See 38 C.F.R. § 3.104.  Accordingly, this 
claim was still pending at the time of his death, and so the 
appellant had the right to raise her current claim for these 
accrued benefits.  Id.

Current regulations provide that VA may accept the following 
as proof of marriage: the written statement of a claimant, 
provided that the statement contains the date and place of 
marriage and the full name of the spouse, as well as the 
social security number of any dependent on whose behalf the 
veteran is seeking benefits, including the spouse.  See 
38 C.F.R. § 3.204.  Marriage may currently be established by 
providing one of the following types of evidence: (1) a copy 
or abstract of the public record of marriage, or a copy of 
the church record of marriage containing sufficient data to 
identify the parties, the date and place of marriage, and 
the number of prior marriages, if shown on the official 
record; (2) an official report from the service department 
as to a marriage that occurred while the veteran was in 
service; (3) the affidavit of the clergyman or magistrate 
who officiated at the marriage ceremony; (4) the original 
marriage certificate; (5) the affidavits or certified 
statements of two or more eyewitnesses to the ceremony; (6) 
in jurisdictions where marriages other than by ceremony are 
recognized, the affidavits or certified statements of one or 
both of the parties to the marriage; or (7) any other 
secondary evidence that reasonably supports the belief that 
a valid marriage actually occurred.  See 38 C.F.R. § 3.205 
(2002).  The Board notes, however, that before amendment of 
this regulation, see 47 Fed. Reg. 28096 (June 29, 1982), VA 
could accept the veteran's certified statement as to 
material facts of his marriage, solemnized in accordance 
with the laws of the relevant jurisdiction, as legal proof 
of marriage, as long as it concerned the first marriage for 
both parties, and in the absence of information to the 
contrary.  See 38 C.F.R. § 3.205 (1978). 

In Karnas v. Derwinski, 1 Vet. App. 308 (1990), the Court 
held that where the law or regulations change after a claim 
has been filed but prior to the completion of the 
administrative or judicial appeal process, the version of 
the law or regulations most favorable to the appellant 
applies unless Congress provides otherwise.  Accordingly, 
the Board finds that there was sufficient proof of marriage 
in the claims file as needed to meet the existing legal 
requirements at the time of the veteran's claim for 
increased compensation.  Id.  As noted, 38 C.F.R. § 3.205 
was revised in 1982, but previously, in a situation 
representing the first marriage for both parties, proof of 
marriage could be established by the veteran's submission of 
a certified statement attesting to the material facts of the 
marriage, solemnized in accordance with the laws of the 
jurisdiction, and in the absence of information to the 
contrary.  See 38 C.F.R. § 3.205 (1978).  
In this case, on a properly notarized September 1945 VA Form 
526, the veteran submitted the full name of his spouse, as 
well as the date and place of their marriage, and noted that 
this was the first marriage for both parties.  In his later 
application for increased compensation for dependents, the 
veteran noted that he was still married, that each party to 
the marriage had been married only once, and that a 
clergyman or other authorized public official had performed 
the ceremony.  Further evidentiary support is noted in the 
veteran's concurrent submission of the birth certificate for 
his dependent child, which lists the veteran's spouse as the 
mother of this child.  The Board therefore finds that it 
would have been both logical and fair for the RO to assume 
that the veteran had consistently referred to the same 
spouse in these filings, and that none of this information 
represented "information to the contrary."  See 38 C.F.R. 
§ 3.205 (1978).

The Board therefore holds that, awarding all reasonable 
doubt on behalf of the appellant, the RO had sufficient 
proof of marriage on record at the time of the veteran's 
request for increased compensation based upon his spouse, 
such that it could have properly awarded these additional 
benefits to the veteran at that time.  See 38 C.F.R. 
§ 3.102.  Although the RO found that additional information 
was still needed and therefore did not award these benefits, 
the Board finds that as the RO never issued a final decision 
on this claim, it was still pending at the time of the 
veteran's death.  Accordingly, based upon her timely 
application for the same, the Board may now award such 
accrued benefits to the appellant.  In doing so, the Board 
again observes, however, that under VA law, the appellant is 
only eligible to receive a maximum of two years of accrued 
benefits.  See 38 C.F.R. § 3.1000(c).



ORDER

Entitlement to accrued benefits for the additional 
compensation not paid to the veteran for his spouse from 
October 1, 1978, to July 1, 1998, is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

